Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 16, 2022

                                     No. 04-22-00193-CV

Alfonso TREVINO, III, individually and Alfonso Trevino, III, as representative and beneficiary
 of Estate of Geraldine Trevino, and Alfonso Trevino, III, A/N/F of minors C.T. and A.T., IV,
                         beneficiaries of Estate of Geraldine Trevino,
                                           Appellant

                                               v.

                      Alejandro OROZCO, Jr. and City of San Antonio,
                                     Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI17867
                            Honorable Larry Noll, Judge Presiding


                                        ORDER
        Appellants filed a notice of appeal on April 4, 2022. We ordered that appellants clarify
which judgment or order in the clerk’s record they seek to appeal and provide the date of the
judgment or order. See TEX. R. APP. P. 25.1(d)(2). Appellants filed a response and attached the
order they seek to appeal. We ORDER appellants to cause a supplemental clerks record with the
signed written order within ten days from the date of this order. See id. R. 34.5(c).




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.


                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court